FILED
                            NOT FOR PUBLICATION                            DEC 27 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T O F AP PE ALS




                             FOR THE NINTH CIRCUIT



EVERETT M. SNELL,                                No. 09-56407

              Plaintiff - Appellant,             D.C. No. 2:08-cv-05614-GHK-SH

  v.
                                                 MEMORANDUM *
LOS ANGELES COUNTY BOARD OF
SUPERVISORS, in their official and
individual capacities and LESLIE
BIRKHEAD, RN in her official and
individual capacities,

              Defendants - Appellees,

  and

THE STATE OF CALIFORNIA, CDCR
and its agents, in their official capacities,
CSP-Lancaster; et al.,

              Defendants.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and W. FLETCHER, Circuit Judges.

       Everett M. Snell, a California state prisoner, appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference to

his need for eye surgery. We have jurisdiction pursuant to 28 U.S.C. § 1291. We

review for an abuse of discretion the district court’s dismissal pursuant to its local

rules, Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (per curiam), and we

affirm.

       The district court did not abuse its discretion by dismissing the action for

failure to file an opposition to defendants’ motion to dismiss. See id. at 53-54

(listing factors to be considered before dismissing an action for failure to comply

with local rules, and explaining that we review the record independently when the

district court does not expressly consider these factors); see also C. D. Cal. R. 7-12

(“The failure to file any required paper, or the failure to file it within the deadline,

may be deemed consent to the granting or denial of the motion.”); C.D. Cal. R. 41-

6 (“A party proceeding pro se shall keep the Court and opposing parties apprised

of such party’s current address . . . .”).



          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                             2                                    09-56407
      Snell’s remaining contentions are unpersuasive.

      In light of our disposition, we need not reach Appellees’ motion to strike

portions of the Reply Brief. Snell’s motion to amend the Reply Brief is granted.

      AFFIRMED.




                                         3                                   09-56407